DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

	
Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/30/2021 and 9/7/2021 were considered and placed on the file of record by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-7 are rejected based on their dependency.
The following claim element is vague and indefinite because the object is inconsistent as a “known object” and “generalization object”: “determine the object as the known object when a position of the known object and a position of the generalization object in the integrated data match each other, and determine the object as the generalization object when the position of the known object and the position of the generalization object in the integrated data do not match each other”.

Claims 1, 8, 9 recite the limitation "the object”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kutaragi et al. (US 2014/0289323) in view of Guan et al. (US 2010/0027892).

Regarding claim 1, Kutaragi teaches an image analysis device, comprising one or more processors configured to: receive an image (see para. 0144, where Kutaragi discusses a learning database used for image recognition);
calculate feature amount information indicating a feature of a region of the image (see para. 0158, where Kutaragi discusses feature extraction of an image);
recognize a known object from the image based at least in part on the feature amount information, an identity of the known object included in learning data used as part of an image (see para. 0144, where Kutaragi discusses a learning database used for image recognition); 
recognize a generalization object from the image based at least in part on the feature amount information and a plurality of features of a plurality of known objects included in the learning data, the plurality of features being combined to generate the generalization object (see para. 0144, where Kutaragi discusses a learning database used for image recognition);
integrate known-object data and generalization-object data into integrated data, the known-object data comprising the known object recognized by the known-object recognizer, the generalization-object data comprising the generalization object recognized by the generalization-object recognizer (see figure 29, para. 0144, 0254, where Kutaragi discusses recognizing a specific object and a generic object extracted from an image);
output object information of an object identified from the image as the known object or the generalization object (see figure 29, para. 0254, where Kutaragi discusses a specific object and a generic object extracted from an image).
Kutaragi does not expressly teach determine the object as the known object when a position of the known object and a position of the generalization object in the integrated data match each other, and determine the object as the generalization object when the position of the known object and the position of the generalization object in the integrated data do not match each other.
However, Guan teaches determine the object as the known object when a position of the known object and a position of the generalization object in the integrated data match each other (see figure 5, where Guan discusses the tree displays the specific cow face region 11 is extracted when it is in the same region 5 and 2 in the image); and
determine the object as the generalization object when the position of the known object and the position of the generalization object in the integrated data do not match each other (see figure 5, where Guan discusses the tree displays the general background region 1, 9, and 10 is extracted when the general background region and specific cow face 2, 5, 11 is not same region in the image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kutaragi with Guan to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection and classification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kutaragi in this manner in order to improve object detection and classification by determining whether objects are described as specific or general categories using a general model based on different objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kutaragi, while the teaching of Guan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether the detected objects are specific or general using multiple objects to properly generalize image data.  The Kutaragi and Guan systems perform object detection and classification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Kutaragi teaches wherein the one or more processors: integrate the known-object data and the generalization-object data of the integrated data into regions of interest, and determine whether the position of the known object and the position of the generalization object match each other in each region of interest of the regions of interest (see figure 4A-4B, figure 6A, para. 0115, where Kutaragi discusses detecting co-occurring specific and generic objects in an image and labeling the objects).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kutaragi with Guan to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object detection and classification.

Regarding claim 7, Kutaragi teaches wherein the object information comprises at least one of a number of known objects, a number of generalization objects, a position of the known object, a position of the generalization object, a bounding box surrounding the known object, a bounding box surrounding the generalization object, a mask on an area of the known object, or a mask on an area of the generalization object (see figure 4A-4B, figure 6A, para. 0122, 0127, where Kutaragi discusses detecting the position of specific and generic objects in an image and labeling the objects).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kutaragi with Guan to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object detection and classification.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding computer program product comprising a non-transitory computer readable medium.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Kutaragi et al. (US 2014/0289323) in view of Guan et al. (US 2010/0027892) in view of Gaidon (US 2015/0248586).

Regarding claim 4, Kutaragi and Guan do not expressly teach wherein the one or more processors recognize the generalization object by using a learning model, the learning model is configured to be used for recognizing the generalization object as a single object category.
However, Gaidon teaches wherein the one or more processors recognize the generalization object by using a learning model, the learning model is configured to be used for recognizing the generalization object as a single object category (see para. 0020, where Gaidon discusses the generic detection model is trained on a group of labeled images of objects from different categories).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kutaragi and Guan with Gaidon to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object detection and classification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kutaragi and Guan in this manner in order to improve object detection and classification by using a bounding box to filter the regions that are defined as specific or general categories.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kutaragi and Guan, while the teaching of Gaidon continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether the detected objects are specific or general .

s 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kutaragi et al. (US 2014/0289323) in view of Guan et al. (US 2010/0027892) in view of Novotny et al. (US 2017/0330059).

Regarding claim 5, Kutaragi and Guan do not expressly teach wherein the one or more processors identify the known object or the generalization object by a bounding box surrounding the known object or the generalization object.   However, Novotny teaches wherein the one or more processors identify the known object or the generalization object by a bounding box surrounding the known object or the generalization object (see figure 2, para. 0152, where Novotny discusses segmentation masks converted into bounding boxes surrounding objects in the image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kutaragi and Guan with Novotny to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection and classification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kutaragi and Guan in this manner in order to improve object detection and classification by using a bounding box to filter the regions that are defined as specific or general categories.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kutaragi and Guan, while the teaching of Novotny continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether the detected objects are specific or general using a bounding box to select and highlight the regions to be classified.  The Kutaragi, Guan, and 

Regarding claim 6, Kutaragi and Guan do not expressly teach wherein the one or more processors identify the known object or the generalization object by a mask on an area of the known object or the generalization object.  However, Novotny teaches wherein the one or more processors identify the known object or the generalization object by a mask on an area of the known object or the generalization object (see figure 2, para. 0152, where Novotny discusses segmentation masks converted into bounding boxes surrounding objects in the image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kutaragi and Guan with Novotny to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object detection and classification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kutaragi and Guan in this manner in order to improve object detection and classification by using a mask to filter the regions that are defined as specific or general categories.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kutaragi and Guan, while the teaching of Novotny continues to perform the same function as originally taught prior to being combined, in order to produce the .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McAuley et al. (US 2011/0052063) discusses a high-level; classifier, mid-level classifier, and patch-level classifier.
Kutaragi et al. (US 2014/0149376) recognizes in real time various generic objects contained in the specified image, and notifies a relevance search engine on the server side of recognized image components contained in the input image.
Shrestha et al. (US 2019/0095716) discusses natural language descriptions of image regions.

	






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663